Landon, J.
I concur in the result and in the opinion, except with reference to the testimony of the president of plaintiff with respect to his intent in adding machinery. The plaintiff acquired title to the mill subject to the mortgage under which defendant subsequently acquired title. Before the defendant acquired title, the plaintiff, a corporation, by its president, added certain machinery to the mill. Whether that machinery thereby became so annexed to the realty as to pass to the defendant under the foreclosure sale was a material question, and- its solution in part depended upon the intent with which the annexation was made. The plaintiff wTas under no obligation to increase the amount of mortgage security, and it may have been its *793purpose not to increase it. I think it was competent for the president to testify to his intent at the time he made the annexation. Cortland County v. Herkimer County, 44 N. Y., 22; Bayliss v. Cockcroft, 81 id., 371; Thurston v. Cornell, 38 id., 281.